Citation Nr: 1112050	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for hypertension, claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for growths in the throat and chest, claimed as secondary to herbicide exposure.  

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to asbestos exposure.  

5.  Entitlement to service connection for hypercholesterolemia, claimed as secondary to herbicide exposure.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issue of entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2007 VA Form 21-526.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for COPD and growths in the throat and chest are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  






FINDINGS OF FACT

1.  The Veteran served on the USS Maury, which docked to shore and operated in the inland waterways of the Republic of Vietnam during the Veteran's service aboard ship; therefore, his exposure to herbicides during service is presumed.  

2.  The competent and credible evidence of record reflects that the Veteran has been diagnosed with atherosclerotic coronary artery disease.  

3.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran's hypertension was incurred in or aggravated by active military service; nor may hypertension be presumed to have been incurred during military service, to include as a chronic disease or as secondary to herbicide exposure therein.  

4.  Hypercholesterolemia (elevated cholesterol) is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

5.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran has a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  Atherosclerotic coronary artery disease is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Hypertension was not incurred or aggravated by service; nor may hypertension be presumed to have been incurred in service, to include as a chronic disorder or as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  Hypercholesterolemia is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6).  

The law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A.  § 1116(f).

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Veteran has asserted that he has several disabilities that are a result of his exposure to herbicides while serving in or near the Republic of Vietnam.  He has asserted that he served aboard the USS Maury, which stopped in numerous ports in Vietnam, and that his service as a boatswain mate required that he transport personnel and supplies to and from the ship to the shore of Vietnam on several occasions.  

Information obtained by the Compensation and Pension service corroborates the Veteran's report of service in and near Vietnam, as it reflects that the USS Maury operated temporarily on Vietnam's inland waterways and/or docked to shore , which included conducting surveys of the Mekong River Delta and other coastal areas and rivers from November 1965 through 1969.  See January 2010 Compensation and Pension Service Bulletin.  

Therefore, given that there is no affirmative evidence of record showing the Veteran was not exposed to herbicides during his service aboard the USS Maury, his exposure to herbicides is presumed.  




Heart Disease and Hypertension

Review of the record reveals the Veteran has a history of atherosclerotic coronary artery disease, a myocardial infarction, and essential hypertension.  See treatment records from Dr. H.K. dated from 2001 to 2003.  The evidence shows that the Veteran's diagnosis of atherosclerotic coronary artery disease and hypertension have been continued throughout the pendency of this claim, as he continues to seek and receive treatment for his heart disability.  See treatment records from Dr. K.S. dated from 2005 to 2010.  

With respect to the Veteran's diagnosis of atherosclerotic coronary artery disease, the Board notes that ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, is a disease for which presumptive service connection is warranted based upon herbicide exposure.  Therefore, because the Veteran is presumed to have been exposed to herbicides during service and there is competent evidence of a diagnosis of atherosclerotic coronary artery disease during the pendency of this claim and appeal, the Board finds that presumptive service connection is warranted for atherosclerotic coronary artery disease.  

However, with respect to the Veteran's diagnosis of hypertension, the Board notes that the regulations that list the disabilities for which presumptive service connection is warranted based upon herbicide exposure specifically exclude hypertension when defining ischemic heart disease.  See 38 C.F.R. § 3.309(e), Note 3.  As noted, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, presumptive service connection based upon herbicide exposure is not warranted for hypertension, given the Veteran's specific diagnosis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered whether service connection may be granted for hypertension on a presumptive basis as a chronic disease.  See 38 U.S.C.A. § 1112, 1113, 38 C.F.R. § 3.307, 3.309(a).  However, the first time the Veteran is shown to have a diagnosis of hypertension is in 2005, more than 30 years after he was separated from service.  The Veteran has not submitted or identified any post-service treatment records which document treatment for or a diagnosis of hypertension prior to 2005.  Therefore, the Board finds there is no competent evidence of a diagnosis of hypertension within the Veteran's first post-service year and, thus, presumptive service connection is not warranted for hypertension as a chronic disease.  See 38 U.S.C.A. § 1112, 1113, 38 C.F.R. § 3.307, 3.309(a).  

The Board has also considered whether hypertension can be granted under the general legal provisions pertaining to direct service connection.  See Combee, supra; Brock, supra.  However, the service treatment records, including the October 1968 separation examination report, do not contain any complaints, treatment, or findings related to hypertension or high blood pressure, and a diagnosis of hypertension is not reflected in the evidentiary record until more than 30 years after the Veteran was separated from service.  The Board also finds probative that there is no competent lay or medical evidence of record that shows the Veteran's hypertension was initially manifested during service or is otherwise related thereto, to include as due to any exposure to herbicides specifically.  Indeed, there is no competent medical opinion of record substantiated by sound scientific and medical evidence which suggests that the Veteran's hypertension is associated with herbicide exposure; nor is there any medical evidence of record that otherwise relates his disabilities to his military service.  In addition, while the Veteran has asserted that his hypertension is related to his military service, he has not provided any argument of medical etiology that is supported by evidence of service incurrence or post-service chronicity and continuity in this case and, thus, his assertion is not considered competent lay evidence.  See Davidson v. Shinseki, supra.  

The Board must note that without the presumption, there would be no basis to grant this case to extent that it has done and, in this regard, it is important for the Veteran to understand that there is significant evidence against all of the Veteran's claims, including the service and post-service treatment records, which indicate problems that began decades after service with no indication of a connection with service. 

Therefore, the Board finds the Veteran's hypertension is not a disease for which presumptive service connection based upon herbicide exposure is granted and there is no competent lay or medical evidence of record that relates his hypertension to his military service in general or his exposure to herbicides specifically.  In this context, the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim; however, the Board finds that a VA examination and opinion need not be obtained, given that there is no evidence that establishes an in-service event, injury, or disease, to include during a pertinent presumptive period, to which the current diagnosis of hypertension may be related; nor is there any evidence that indicates that the Veteran's hypertension may be associated with an in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, to include as due to herbicide exposure, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypercholesterolemia

The Veteran has asserted that service connection is warranted for hypercholesterolemia because he believes he has this condition as a result of his exposure to herbicides during service.  

Review of the record reveals that the Veteran has a history of hypercholesterolemia.  See treatment records from Dr. K.S. dated 2005 to 2010.  Hypercholesterolemia is defined as excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  

While the evidence shows the Veteran has a history of suffering from elevated cholesterol, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C. § 1110; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is, however, no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability.  

In sum, the Board concludes that hypercholesterolemia is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for hypercholesterolemia is not warranted.  As such, the preponderance of the evidence is against the claim for service connection for hypercholesterolemia, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

PTSD

At the outset, the Board notes that the evidentiary record reflects that the Veteran has been noted to have depression.  See December 2005 treatment record from L.J., FNCP.  In this context, the Board also notes that the September 2008 rating decision, from which the current appeal arises, denied entitlement to service connection for depression, as well as the other disabilities on appeal, including PTSD.  While this situation would generally result in a claim seeking service connection for an acquired psychiatric disorder, to include depression, PTSD, and any other psychiatric disorder reflected in the record, see Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran did not appeal the RO's determination as to the depression issue but, instead, only appealed PTSD and the other issues on appeal.  See January 2009 Notice of Disagreement.  Therefore, this decision will only address entitlement to service connection for PTSD, as the Veteran has not perfected an appeal with respect to any other psychiatric disorder reflected in the record.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R.  § 4.125(a) (2010); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows that the Veteran did not serve in combat with enemy forces during service, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard to establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include a paragraph which, in pertinent part, states that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3) (2010) (as amended by 75 Fed. Reg. 39843 (July 13, 2010)).

While the amended regulation applies to all claims seeking service connection for PTSD that were appealed to the Board by July 13, 2010 but not yet decided by the Board as of that date, the Board finds the amended regulation is not for application in this case because the Veteran's reported stressors do not involve his fear of hostile military or terrorist activity, as contemplated by the regulation.  Instead, as discussed below, the majority of the Veteran's reported stressors involve non-combat related situations and the one stressor that involves combat does not involve fear of hostile military or terrorist activity.  Therefore, the decision herein will not consider or address the applicability of the recent amendments made to 38 C.F.R. § 3.304.

The Veteran has asserted that he was exposed to many stressful events while on active duty in Vietnam.  He has asserted that he was shot at while doing mail runs at Chu Tai Bay and Nha Trang.  He has also reported several other stressful events, including a fellow solder being stabbed while on leave outside of Subic Bay, a baby floating in the Hong Kong harbor, and transporting Marines who talked about and displayed various body parts they obtained while in Vietnam.  He has also asserted that he hauled the bodies of deceased American soldiers up and down the coast of the Mekong Delta.  See March 2008 stressor statement.  

The Veteran has not provided names, dates, locations and other detailed information to allow VA to verify his reported stressors.  Nevertheless, review of the record reveals that the Veteran does not have a competent diagnosis of PTSD.  The Board has carefully reviewed the evidence of record and finds there is no medical evidence of record that contains a diagnosis of PTSD, and the Veteran's assertion that he has PTSD is not considered competent evidence of a diagnosis, as a diagnosis of PTSD must conform to the DSM-IV, which a lay person is not competent to provide.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, the Board also notes that the Veteran has not provided any arguments or details of post-service continuity with regard to any symptoms reasonably attributable to PTSD and, thus, his assertion of suffering from PTSD is not considered competent lay evidence.  See Davidson, supra.  

Beyond the above, we must also look at the medical evidence as a whole, including post-service treatment records.  In this regard, the Board must find that the post-service treatment records provide significant evidence against this claim, clearly indicating that the Veteran does not have a problem associated with his military service.  In treatment the Veteran makes little, in any, reference to problems associated with alleged stressor in service or to PTSD or PTSD symptoms.  Simply stated, based on an objective review of the record, even if there were some indications in the medical record of PTSD or PTSD-like symptoms, the Board must finds that the overall medical records clearly supports a finding that the Veteran does not have PTSD at this time.  

In evaluating this claim, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim.  However, the Board finds a VA examination is not warranted or needed in this case, as there is no evidence of a current disability and, in fact, evidence against such a finding.  See McLendon, supra.  

Further, the Board must look at the Veteran's statements and his credibility as a whole.  The Veteran has filed numerous claims attempting to associated all, or nearly all, of his current disabilities to service many years ago.  Such an act only lowers the Veteran's credibility with the Board.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the claim for service connection for PTSD must be denied, and there is no reasonable doubt to be resolved.  See Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service treatment records from VA and private health care providers dated from 2001 to 2010.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for atherosclerotic coronary artery disease is granted.  

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for hypercholesterolemia is denied.  

Entitlement to service connection for PTSD is denied.  


REMAND

The Veteran is seeking entitlement to service connection for COPD, claimed as secondary to asbestos exposure.  

The Veteran is also seeking entitlement to service connection for growths in his throat and chest, as secondary to herbicide exposure.  In this regard, the evidence reflects that, in 2006, physicians discovered two nodules located in the Veteran's mid-esophagus and right upper lobe bronchus.  Subsequent tests, including a bronchoscopy and biopsy, revealed that, while the nodules were inflamed, there was no evidence of metastatic carcinoma, malignant cells populations, or tumor cells.  See February 2006 Cytology Report.  

While the Veteran's pulmonary nodules remained unchanged on subsequent chest X-rays, the Veteran's physician noted that the Veteran's pulmonary nodules, soft tissue thickening in the mid-esophagus, and mildly enlarged pre-carinal lymph nodes, most likely/probably represented benign disease and mild COPD.  See October 2007 treatment record from Dr. T.M.  

Therefore, given the October 2007 treatment record, the Board finds that the issues involving COPD and the growths in the throat and chest are claims are inextricably intertwined and must be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran has alleged that his COPD is related to exposure to asbestos that occurred while he served as a boatswain mate on the USS Maury.  He has asserted that this particular MOS is a known specialty that exposed sailors to asbestos and other possible high risk airborne particulates aboard ship.  See March 2011 Informal Hearing Presentation.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

Service personnel records reflect that the Veteran's military occupational specialty (MOS) was boatswain mate; however, development has not been completed to determine whether his job duties required that he handle asbestos or put him at an increased risk of exposure to asbestos.  In addition, VA treatment records also show that he has a history of smoking and tobacco use.  See treatment records from Dr. K.S. dated from 2005 to 2010.  However, the Veteran has not been afforded a VA examination to assess the etiology of COPD.  

Under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the evidence establishes that the Veteran suffered an event, injury or disease in service, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4), McLendon, supra.  

In this case, there is a current diagnosis of COPD and lay evidence of possible exposure to asbestos in service, but there is insufficient evidence to determine whether COPD is related to exposure to asbestos or otherwise related to service. As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his COPD is etiologically related to service, to include any exposure to asbestos therein.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision in this case.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.

2. The Veteran should, then, be afforded a VA examination by an appropriate specialist to determine the etiology of COPD.  All indicated tests and studies should be conducted, and all findings described in detail.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.

a. The examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's COPD is related to his military service, to include any exposure to asbestos therein.  

b. A rationale must be provided for each opinion offered.  

c. If the foregoing cannot be answered without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


